Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 20, 2018 (the “Effective Date”) by and between ATHENEX, INC., a company
existing under the laws of Delaware having its principal office at Conventus
Building, 1001 Main Street, Suite 600, Buffalo, New York 14203 (the “Company”),
and Mr. SZE, Tin Yeung Randoll an individual residing at Flat A, 38F, Ellery
Terrance, 38 Good Shephard Street, Homantin, HONG KONG (“Executive”).

1. Employment; Term. Subject to the terms and conditions set forth in this
Agreement, the Company hereby agrees to employ Executive, and Executive hereby
accepts employment, as Chief Financial Officer of the Company, for the period
beginning on the Effective Date of this Agreement and continuing for one year
(the “Term”) unless earlier terminated as hereinafter set forth. Upon the end of
the Term, this Employment Agreement shall continue to renew for additional one
year Terms (“Renewal Term”) until terminated pursuant to this Agreement prior to
the expiration date of the Term or any Renewal Term.

2. Position and Duties. During the employment relationship, Executive shall
serve as Chief Financial Officer of the Company, and will have such
responsibilities, duties and authorities, and render such services to the
Company as are reasonably consistent with such positions and as the Chief
Executive Officer may from time to time direct (“Executive Duties”). Executive
acknowledges that his duties and responsibilities will require no less than 100%
of his full-time business efforts and agrees that during the employment
relationship, he will not engage in any other business activity or have any
business pursuits or interests except activities or interests which the Chief
Executive Officer has determined, in his reasonable judgment, after notice by
Executive, do not conflict with the business of the Company or interfere with
the performance of Executive’s duties hereunder. Executive agrees to perform his
duties and discharge his responsibilities in a diligent, efficient and faithful
manner, and to promote the best interests of the Company and to abide by all
by-laws and policies as promulgated from time to time by the Company.
Notwithstanding the foregoing, Executive may devote a reasonable amount of time
to civic, educational, community, or charitable activities that do not interfere
with the performance of Executive’s duties and responsibilities hereunder and,
with the prior consent of the Chief Executive Officer, serve as a director of
entities other than the Company.

3. Salary and Benefits. As consideration and compensation for the Executive
Duties, the Company shall compensate Executive a potential the following
compensation package. This will be broken down in the following manner:

 

  a.

Base Salary. Effective August 20, 2018, the Company shall pay Executive a salary
of not less than USD 275,000 Dollars per year, as may be adjusted upward from
time to time (the “Base Salary”), payable in accordance with the customary
payroll practices of the Company. The Company will pay the Executive his salary
through the Hong Kong subsidiary as he is living in Hong Kong.

 

  b.

Bonus. The Executive will also be considered for a discretionary year-end bonus
up to 40% of his base salary. The payment will be at the sole discretion



--------------------------------------------------------------------------------

  of the Board based upon the performance of the Executive over the course of
2018. The milestones for his bonus payment will be determined by the
Compensation Committee of the Board soon.

 

  c.

Stock Options. The Board of Directors of the Company (“Board”) has approved a
maximum of 90,000 shares of Athenex options under the Stock Option Plan with a
term of ten (10 years) granted in four equal tranches with exercise price equal
to the closing price of the day of the grant.    These tranches will be vested
at 25% after each year of service for the next four years.

The Potential Milestones to be considered by the Compensation Committee will
include:

 

  •  

No issues related to any SEC filings from a financial perspective

 

  •  

Manage the Finance team appropriately (delivery) and effectively (from
cost-control perspective)

 

  •  

Performance on executing financing initiatives, based on the assessment of the
Board in its sole discretion

 

  •  

The Company’s stock price

In the event of any disagreement, achievement of a milestone and eligibility for
a cash bonus or tranche of options shall be determined at the sole discretion of
the Board.

 

  d.

Other Benefits. Executive shall be entitled to twenty (20) business days of paid
time off and all paid holidays provided by Athenex to its senior executives. At
the end of the annual measurement period, any accrued and unused paid time off
shall be forfeited, except that Executive may defer, for a period not to exceed
one (1) year, up to five (5) business days of his accrued and unused paid time
off. In addition, Executive shall, during the Term, be entitled to participate
in any and all employee welfare (including health) plans, fringe benefits,
employee benefit plans and similar plans of the Company, which shall be
comparable to those offered by Athenex to its senior executives (collectively,
“Company Benefits”), now or hereafter in effect and open to participation by
qualifying employees of the Company generally. Said participation shall be in
accordance with eligibility and other requirements, and on terms and conditions,
no less generous than as provided to senior executives of Athenex.

 

  e.

Expenses. The Company shall pay or reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by Executive in the performance of her
Executive Duties, subject to the presentation of appropriate receipts and
expense reports in accordance with the Company’s policies for expense
verification.

 

2



--------------------------------------------------------------------------------

4.

Termination.

 

  a.

Executive’s employment hereunder shall continue from the date hereof until
terminated upon the first to occur of the following events:

 

  i.

death or Disability (defined below);

 

  ii.

termination by Executive, either for Good Reason, or for no Good Reason; or

 

  iii.

termination by the Company, either with or without Cause;

 

  b.

Upon termination pursuant to clause 4.a.i. above, Executive (or Executive’s
estate, in the event of termination as a result of the death of Executive) shall
be entitled to receive (i) all compensation or benefits required under
applicable law or offered generally by the Company to its employees in the event
of death or disability, , and (ii) in the event of “Disability”, an amount
sufficient to provide Executive with one (1) year of healthcare coverage
comparable to that which Executive and her family, if applicable, received while
employed by the Company. For purposes of this Section 4, the Executive shall be
deemed “Totally Disabled” (and termination of his employment shall be deemed to
be due to such “Disability”) if the Executive is unable to perform the essential
functions of the job set forth in this Agreement, with or without a reasonable
accommodation, and the accommodation would not be an undue hardship for the
Company, for a period of (120) consecutive or one hundred eighty
(180) non-consecutive days out of any consecutive twelve (12) month period as a
result of physical or mental illness or loss of legal capacity. If the Executive
is prevented from performing his duties because of Disability, upon request by
the Company, the Executive shall submit to an examination by a physician
selected by the Company, at the Company’s expense, and the Executive shall also
authorize his personal physician to disclose to the selected physician all of
the Executive’s relevant medical records.

 

  c.

Upon termination pursuant to clause 4.a.ii. without Good Reason, all
compensation, rights and benefits provided to Executive pursuant to this
Agreement shall cease immediately, except that Executive shall be entitled to
receive (i) all compensation or benefits required under applicable law, and
(ii) if applicable, the amounts paid during the Non-Compete Period, at the
Company’s option, pursuant to Section 5.c.ii.

 

  f.

Upon termination pursuant to clause 4.a.iii. for Cause, all compensation, rights
and benefits provided to Executive pursuant to this Agreement shall cease
immediately, except that Executive shall be entitled to receive all compensation
or benefits in a timely manner required under applicable law.

 

3



--------------------------------------------------------------------------------

  g.

In the event of a termination of the employment relationship pursuant to clause
4.a.ii. for Good Reason or clause 4.a.iii. for any reason other than for Cause,
Executive shall continue to receive (i) the Base Salary provided pursuant to
Section 3.a. for the period from the date of such termination for a period of
six (6) months or until the end of the Term/any Renewal Term, whichever comes
first (but in no event shall the payments equal less than three (3) months pay)
(the “Severance Period”), and (ii) in the event that the Non-Compete Period
extends beyond the Severance Period, if applicable, the amounts paid during the
Non-Compete Period, at the Company’s option, pursuant to Section 5.c.ii.

 

  h.

Notwithstanding anything to the contrary herein, the payment by the Company of
the amounts described in Section 4.b.ii, 4.b.iii, 4.c.ii and 4.f. shall be
contingent upon Executive, or in the case of Executive’s death, the executor of
Executive’s estate, executing a comprehensive release in form and substance
satisfactory to the Company.

 

5.

Non-Solicitation; Non-Competition. Executive acknowledges and agrees that the
expertise and experience of Executive in the business of the Company is
essential for the growth, success and stability of the Company. Executive
further acknowledges and understands that the covenants set forth in this
Section 5 are reasonable and necessary and part of the consideration provided to
Executive by Athenex pursuant to the Acquisition. Therefore, in consideration of
the various covenants and obligations of the Company pursuant to this Agreement
and the other agreements described herein, as long as Executive receives the
Base Salary, or if applicable, amounts paid during the Non-Compete Period,
Executive shall not, directly or indirectly:

 

  a.

during the employment relationship and two (2) years following the termination
of the employment relationship, knowingly solicit any Person in the employment
of the Company (other than via a general advertisement or other solicitation not
addressed specifically to such Person) to: (i) terminate such employment, and/or
(ii) accept employment or enter into any consulting arrangements with any Person
other than the Company; provided, however, this provision is not intended to and
does not preclude Executive, on behalf of himself or another, from offering
employment to or hiring any Person in the employment of the Company who
initiates contact with Executive, inquires about employment or consulting
opportunities, and/or otherwise responds to a general employment or similar
notice issued on behalf of the Executive or another Person, in each case,
without any inducement from or on behalf of the Executive. The prohibitions in
this Section 5.a. include, but are not limited to using social media, such as
LinkedIn, Facebook, and/or Twitter, to directly communicate with any employee,
customer, supplier, licensee, licensor, Prospective Customer or other business
relation of the Company or any of its Affiliates, it being understood that any
general update to Executive’s title or

 

4



--------------------------------------------------------------------------------

  employer on Executive’s profile on such social media shall not be considered
such direct communication;

 

  b.

during the employment relationship and one (1) year following the termination of
the employment relationship, call on, solicit, accept business from, or provide
service to, or sell to any supplier, licensee, licensor, customer, Prospective
Customer, or other business relation of the Company, or induce, encourage or
cause any such supplier, licensee, licensor, customer, Prospective Customer, or
other business relation to reduce or terminate its business relationship with
the Company ;

 

  c.

(i) Except as provided in Section 5.c.iii. and subject to Section 5.c.ii. below,
during the employment relationship and one (1) year following the termination of
the employment relationship (the “Non-Compete Period”), either for himself or
for any other Person, own, manage, control, participate in, consult with, render
services for, permit his name to be used or in any other manner or capacity
engage in any business or enterprise which constitutes a Competitive Business
within ninety (90) miles of the principal office of the Company as set forth in
the introduction to this Agreement (or as may be changed on the records of the
Company pursuant to Section 8 hereof) (the “Territory”). For purposes of this
Agreement, the term “participate” includes any direct or indirect interest in
any enterprise, whether as an officer, director, employee, partner, sole
proprietor, agent, representative, independent contractor, consultant,
executive, franchisor, franchisee, creditor, owner, member, shareholder or
otherwise; provided, that the Competitive Business activities prohibited
hereunder shall not include passive ownership of less than 5% of the stock of a
privately-held or publicly-held corporation.

(ii) Notwithstanding the provisions of Section 5.c.i. or any other provision in
this Agreement to the contrary, in the event of (A) a termination of the
employment relationship upon or after the expiration of the initial Term, (B) a
termination of this Agreement pursuant to clause 4.a.ii. without Good Reason, or
(C) a termination of this Agreement pursuant to clause 4.a.ii. for Good Reason
or clause 4.a.iii. for any reason other than Cause at any point when the
Non-Compete Period extends beyond the Severance Period, and only for such time
period after the Severance Period, then the Company shall be deemed to have
waived Executive’s compliance with the provisions of Section 5.c.i., and shall
have no further obligations to the Executive other than those described in
Sections 4.b.i., 4.b.ii., 4.d.i., and 4.f.i. unless the Company shall, at its
sole option, provide Executive with written notice within ten (10) business days
of the effective date of such termination that the Company has elected to
enforce the provisions of Section 5.c.i following such termination, in which
case the Company shall continue pay to Executive (I) the full amount of the Base
Salary, and (II) an amount equal to the Company’s contribution toward the
healthcare insurance coverage which Executive and his family, if applicable, was
or were receiving as of the date of termination, in each case in cash,

 

5



--------------------------------------------------------------------------------

payable at the same times and in a materially similar manner as Company payroll
for the entire Non-Compete Period. For the avoidance of doubt, the provisions of
this Section 5.c.ii., and any waiver by the Company of the provisions of
Section 5.c.i. pursuant hereto, shall in no way affect Executive’s obligations
and covenants contained in Sections 5.a., 5.b. and 6.

(iii) The provisions of Section 5.c.i and 5.c.ii shall be of no force and effect
following a termination of employment relationship after a Change in Control.

 

6.

Confidential Information, Work Product; Confidentiality of Terms.

 

  a.

Executive shall keep secret and retain the confidential nature of all
Confidential Information (as hereinafter defined) of or belonging to the Company
or any of its Affiliates and take such other precautions with respect thereto as
the Company, in its sole discretion, may reasonably request. Executive shall not
at any time, whether before or after the termination of his employment
hereunder, use, copy, disclose, divulge or make available any Confidential
Information or Work Product to any natural person, partnership, limited
liability company, corporation, trust, governmental body or any other legal
entity; except that Executive may use, copy or disclose to any Person any
Confidential Information (i) to the extent required in the performance of his
duties pursuant to this Agreement, (ii) to the extent it becomes publicly
available through no fault of Executive, (iii) to the extent she is required to
do so pursuant to applicable law, court order and/or court-issued subpoena, or
(iv) with the prior written consent of the Chief Executive Officer.

 

  b.

Executive agrees, subject to applicable law, to treat the terms of this
Agreement as “Confidential Information” and to not disclose or discuss or
release any such terms to any Person (except to Executive’s attorneys,
accountants and other consultants who have agreed to keep such information
confidential) without the consent of the CEO.

 

  c.

If, during the employment relationship, Executive is engaged in or associated
with the research, investigation, planning or implementation of any project,
program or venture on behalf of or involving the Company, all rights in the
project, program or venture shall belong exclusively to the Company and shall
constitute an opportunity belonging exclusively to the Company. Except as
approved in advance and in writing by the Board of Directors of Athenex,
Executive shall not be entitled to any interest in such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith, other than the compensation to be paid to Executive by the Company as
provided herein. Moreover, Executive hereby acknowledges that all Work Product
is owned by the Company, and Executive covenants not to take any position or
action contrary to such acknowledgement.

 

6



--------------------------------------------------------------------------------

  d.

All Confidential Information disclosed or made available by the Company or its
Affiliates to Executive shall at all times remain the personal property of the
Company or such Affiliates as the case may be, and all documents, lists, plans,
proposals, records, computer disks and other tangible items supplied to
Executive that constitute or contain Confidential Information shall, together
with all copies thereof, and all other property of the Company, be returned to
the Company immediately upon termination of employment for whatever reason or if
sooner, immediately upon demand by the Company.

 

7.

Enforcement.

 

  a.

Executive further acknowledges that the scope of the business of the Company and
its Affiliates is independent of location in the Territory and that as a senior
executive of the Company, Executive has and will have direct and indirect
responsibility, oversight and duties with respect to all of the businesses and
enterprises of the Company and its controlled Affiliates and its and their
current and prospective employees, vendors, customers, clients and other
business relations, and that, accordingly, the restrictions contained in
Sections 5 and 6 are reasonable in all respects and necessary to protect the
goodwill, Confidential Information, customer relationships and Work Product of
the Company and its Affiliates and that, without such protection, the Company’s
and its Affiliates’ customer and client relations and competitive advantage
would be materially adversely affected. It is specifically recognized by
Executive that (i) Executive is significantly responsible for the financial
growth and development of the Company and its Affiliates and the creation and
preservation of their goodwill, (ii) money damages are insufficient to protect
such interests, (iii) such prohibitions would be necessary and appropriate
without regard to compensation being provided to Executive hereunder, and
(iv) the Company would not enter into this Agreement with Executive without the
restrictions contained in Sections 5 and 6. Executive further acknowledges that
the restrictions contained in Sections 5 and 6 do not impose an undue hardship
on his and that, since she has general business skills which may be used for a
business other than a Competitive Business, do not deprive Executive of his
livelihood. Executive agrees that the covenants made in Sections 5 and 6 shall
be construed as agreements independent of any other provision(s) of this
Agreement and shall survive any order of a court of competent jurisdiction
terminating any other provision(s) of this Agreement.

 

  b.

If, at the time of enforcement of Section 5 or 6, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the Parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area.

 

7



--------------------------------------------------------------------------------

  Because Executive’s services are unique and because Executive has access to
Confidential Information, customers and Prospective Customers of the Company and
Work Product, and for the other reasons set forth herein, the Parties agree that
money damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of any of Sections 5 or
6 of this Agreement, the Company and its successors and assigns shall, in
addition to other rights and remedies existing in their favor, be entitled to
obtain specific performance and injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security). To the fullest extent permitted by applicable law, in the event
of a breach by Executive of Section 5 hereof, the Restricted Period shall be
tolled until such breach or violation has been duly cured. Executive agrees that
the provisions of this Section 7 are reasonable and necessary to protect the
Company.

8. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, mailed by first class mail (return receipt
requested), or sent by overnight courier service: if to the Company or to
Athenex, to Athenex’s then-current headquarters, attention: Teresa Bair, Esq.,
and if to Executive, to Executive’s primary residence then on record with the
Company (the Company shall be entitled to rely upon information provided by
Executive from time to time concerning the address of Executive’s primary
residence). Any notice under this Agreement shall be deemed to have been given
on the earlier of when so delivered or three (3) business days after being
deposited in the mail (as the case may be).

9. Cooperation; Return of Company Property. For a period of one (1) year
following termination of Executive’s employment for any reason, Executive agrees
to cooperate in good faith with the Company and to be reasonably available to
the Company with respect to continuing or future matters arising out of
Executive’s services to the Company and its Affiliates in exchange for
compensation at an hourly rate of one hundred dollars ($100.00), provided,
however, that the Executive shall provide such cooperation at no additional
charge to the Company during any periods in which Executive is receiving
compensation from the Company pursuant to Sections 4.c.ii., or 4.f. Upon
termination, Executive shall promptly return to the Company all property of the
Company and its Affiliates, whether tangible or intangible, which she possessed
or had control over at any time during the employment relationship, including,
without limitation, credit cards, building and office access cards, keys,
computer equipment, cell phones, electronic devices, manuals, files, documents,
records, software, customer database and other data, research, financial data
and information, correspondence, statistics and payroll and other data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto.

10. Executive’s Representations. Executive hereby represents and warrants to the
Company that: (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which she is bound; and (b) this Agreement is the
valid and binding obligation of Executive, enforceable in accordance with its
terms.

 

8



--------------------------------------------------------------------------------

11. Definitions.

“Affiliate” shall mean any of the following: (a) any “affiliate” as defined
under Rule 12b-2 of the Securities Exchange Act of 1934, as amended, (b) any
individual or entity who directly or indirectly controls, is controlled by or is
under common control with the specified individual or entity, and (c) any pair
of entities or an individual and an entity in which one of the two parties (in
such pair) owns, directly or indirectly, at least twenty percent (20%) of the
outstanding equity interests of the other party.

“Cause” shall mean (i) documented nonperformance or nonperformance of the
Executive Duties, or refusal to abide by or comply with the reasonable
directives of the CEO or the Board, or the Company’s policies and procedures, or
if susceptible to remedy or cure, that is not cured or remedied and continues
beyond thirty (30) days after the CEO has given written notice to Executive
specifying in reasonable detail the manner in which Executive has failed to
perform such duties or comply with such directions), (ii) conviction for, or
plea of nolo contendere to, any crime causing material harm to the Company or
the reputation of the Company, or any other conviction for, or plea of nolo
contendere to, any act or omission involving fraud, theft or embezzlement,
(iii) the commission of any other act or omission involving fraud with respect
to the Company or any of its Affiliates that could reasonably constitute a crime
under applicable law based on the facts and circumstances as alleged, (iv) a
breach by the Executive of Sections 5 or 6 of this Agreement (v) the commission
of any act that is in breach of Executive’s fiduciary duties of care or loyalty
to Company, (vi) gross negligence or willful misconduct with respect to the
Company or any of its Affiliates, or (vii) a breach by Executive of any other
material provision of this Agreement that is not susceptible to remedy or cure,
or if susceptible to remedy or cure, that is not cured or remedied and continues
beyond thirty (30) days after the CEO has given written notice to Executive
specifying in reasonable detail the manner in which Executive has breached this
Agreement.

“Change in Control” shall mean (i) any merger, reorganization, or consolidation
transaction or series of transactions, whether or not Athenex is the surviving
or continuing corporation in such transaction; provided that such transaction or
series of related transactions shall not be a Change in Control if the holders
of the equity interests in Athenex immediately prior to such transaction or
transactions will, immediately after such transaction or transactions (by virtue
of securities issued as consideration for the transaction or otherwise) hold at
least fifty percent (50%) of the voting power of the surviving, continuing or
purchasing entity; or (B) any sale, lease or other disposition of all or
substantially all of the assets (tangible or intangible) of Athenex; or (C) any
transfer, or series of related transfers, of at least 50% of the outstanding
equity interests of Athenex, other than to Affiliates of Athenex and/or the
existing stockholders.

“Competitive Business” shall mean any business or enterprise engaged in or
contemplated to be engaged in the manufacturing of active pharmaceutical
ingredients.

“Confidential Information” includes, but is not limited to, proprietary
information, Intellectual Property, technical data, and trade secrets concerning
or consisting of research, development, manufacturing and production of
pharmaceutical products and/or medical devices,

 

9



--------------------------------------------------------------------------------

product plans, products, services, customer proposals and contracts, customer
lists and customers (including, but not limited to, customers of the Company or
any of the Company’s Affiliates on whom Executive called or with whom Executive
became acquainted during the course of employment), requirements and contact
information of customers and suppliers, customer leads, data, markets, software,
programs, source codes and object codes, developments, inventions, processes,
designs, product designs, drawing, engineering, hardware configuration
information, formulas, formulations, prototypes, products, compositions,
manuals, research, studies, equipment, machines, blueprints, specifications,
discoveries, concepts, patent applications, technology, licenses, trade secrets,
know-how, techniques, original works of authorship and any other information of
a similar nature, whether or not patentable or copyrightable, documents or data
stamped “Confidential”, marketing plans, this Agreement, any document related to
the Acquisition, finances or other business information or strategies disclosed
to Executive, either directly or indirectly, in writing, by drawings or by
observation; provided, that “Confidential Information” shall not include
information that: (a) is generally known to the public prior to disclosure, or
after disclosure becomes generally known to the public through no act or failure
to act on the part of the Executive; or (b) is rightfully furnished to the
Executive by a Person without breaching any agreement, understanding or
confidential relationship between such Person and the Company.

“Good Reason” shall mean, without Executive’s consent, the occurrence of one of
the following: (i) a material diminution of the Executive Duties or change in
Executive’s position or compensation or change or removal of both titles
specified in Section 2; (ii) the Executive’s principal place of work is
relocated by the Company or any acquiring or successor entity (or parent or
subsidiary thereof) to a location more than one hundred (100) miles from the
Company’s present location in Buffalo New York; (iii) the Company’s material
breach of any provision of this Agreement; or (iv) resignation by the Executive
after an act by the CEO or the Board of Directors of Athenex that would
constitute a breach of the Company’s or Athenex’s code of ethics, if any, or
fiduciary duties, a crime or material fraud; provided, however, Executive’s
termination pursuant to Section 4.a.ii. shall not be for Good Reason unless
Executive shall have given written notice to the Company within ninety (90) days
after any event which has resulted in any such material diminution and the
Company has failed to cure any such material diminution within thirty (30) days
of receipt of such written notice from Executive.

“Intellectual Property” shall mean (a) all Work Product (whether or not
patentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets (as defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory and common law) and confidential business information
(including ideas, research and development, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost

 

10



--------------------------------------------------------------------------------

information, and business and marketing plans and proposals) related to the Work
Product, (f) all software (including firmware and other software embedded in
hardware devices), software code (including source code and executable or object
code), subroutines, interfaces, including APIs, and algorithms, (g) all other
proprietary rights, and (h) all copies and tangible embodiments thereof (in
whatever form or medium).

“Person” shall mean an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Prospective Customer” shall mean a Person (i) to whom the Company or any
Affiliate of the Company previously provided services within the two (2) years
immediately preceding Executive’s termination, (ii) from whom the Company or any
Affiliate of the Company has actively solicited business within the two
(2) years immediately preceding the Executive’s termination, or (iii) to whom
the Company or any Affiliate of the Company has planned to solicit business
within the six (6) months immediately preceding the Executive’s termination as
evidenced by inclusion on a prospective customer list, business plans, pipeline
reports, or sales meetings. “Customer” shall mean a Person with whom the Company
or any Affiliate has a business relationship with during the Term of this
Agreement or any Renewal Term. However, neither “Customer” nor “Prospective
Customer shall mean any Person with whom the Executive had any contact or
relationship with prior to his association with the Company.

“Work Product” shall mean any and all inventions, innovations, improvements,
original works of authorship, developments, concepts, methods, trade secrets,
designs, analyses, drawings, reports and all similar or related information
(whether or not patentable or registrable under copyright or similar laws) which
are solely or jointly conceived, developed, made or reduced to practice, or
caused to be conceived, developed, made or reduced to practice, by Executive
while employed by the Company or any of its Affiliates with respect to
pharmaceutical products and/or medical devices; provided, however, that “Work
Product” shall not include any invention that Executive developed entirely on
his own time without using the Company’s equipment, supplies, facilities or
Confidential Information except for those inventions that either (a) relate at
the time of conception or reduction to practice of the invention to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company, or (b) result from any work performed by Executive
for the Company or any of its Affiliates.

12. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11



--------------------------------------------------------------------------------

13. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties with respect to the subject matter hereof and
thereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, that may have related
to the subject matter hereof or thereof in any way.

14. Counterparts. This Agreement may be executed by electronic or facsimile
signature and in separate counterparts, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
heirs, successors and assigns. Executive may not assign his rights or delegate
his obligations hereunder without the prior written consent of the Company. Any
attempted assignment of this Agreement in contravention of this Section 15 shall
be null and void.

16. Jurisdiction and Venue. Any controversy, claim or dispute arising out of or
relating to any provision of this Agreement (collectively, a “Dispute”) shall be
venued exclusively in the state or federal courts located in the Western
District of New York. Such courts are together referred to as the “Exclusive
Venues” for litigation. The Parties agree not to institute any litigation except
in the Exclusive Venues and further agree that specific enforcement of this
covenant with respect to Exclusive Venues may be awarded to the Parties by means
of all available legal or equitable remedies, including, without limitation, a
temporary restraining order. The Parties hereby submit to the personal
jurisdiction of the Exclusive Venues, and waive any defense of inconvenient
forum to the maintenance of any action or proceeding to be brought.

17. Amendment. The provisions of this Agreement may be amended or waived only
with the prior written consent of the Company and Executive, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement.

18. Survival. The obligations of the Parties in Sections 5, 6, 7, 8, 9, 12, 16,
19 and 20 shall survive indefinitely (unless otherwise limited in duration in
this Agreement) regardless of any termination or cancellation (for any reason)
of this Agreement.

19. Costs and Expenses. In the event of any legal proceedings in connection with
this Agreement, the non-prevailing party shall pay the reasonable fees and costs
(including without limitation, attorney’s fees, costs and expenses) of the
prevailing party.

20. Governing Law. The Parties agree that this Agreement shall be governed by
and construed in accordance with the domestic laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

 

12



--------------------------------------------------------------------------------

21. No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. Executive was represented by and
consulted with counsel during the negotiation and preparation of this Agreement.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.

22. Paragraph Headings. Headings and subheadings herein are for convenience of
reference only and are not of substantive effect.

23. Incorporation of Recitals. The recitals in the preamble of this Agreement
are hereby incorporated by reference into this Agreement in their entirety.

24. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

[Signature Page Follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the Effective Date.

 

ATHENEX, INC. By:  

/s/ Johnson Lau

  Johnson Lau, CEO

 

/s/ Sze, Tin Yeung Randoll

Mr. SZE, Tin Yeung Randoll

 

14